DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ AFCP 2.0 submission, filed on 09/08/2021, in response to the rejection of claims 1-8 from the final office action (07/09/2021), by amending claims 1 and 6 is NOT entered because the proposed amendment is not in condition for allowance.

Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not convincing in light of the new reference US 20180245208 teaches that “The one or more cooling tubes 520 can have a supply 524 on the first side 511 of the thermal isolation assembly 500 and a return 525 on the second side 512 of the thermal isolation assembly 500” (Fig. 5, [0069], 2nd sentence). Therefore, it is a coolant inlet and outlet as protrusions at opposite sides of the cooling jacket/vertical wall 502 (see also Fig. 4, wherein heater 220 is inside of the vertical wall 504).

During the interview, Applicants ask whether there is suggestion for allowable subject matter, amendment direction suggestions, and argue the cooling tube 520 is “embedded” in the vertical wall 502. The examiner does not have suggestion for allowable subject, further amendment such as cooling pipe turns around at vertical direction (curved portion at top and bottom), the cooling tube completely outside the cooling jacket are obvious variants. 

Applicants further ask whether the advisory action can be delayed so that Applicants can formulate other responses. The examiner refused because reply to AFCP 2.0 is on the clock, and AFCP 2.0 is not a rolling amendment. The examiner may answer Applicants’ phone call if the new amendment direction is clear cut, or the proposed new amendment will need further search/consideration. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEATH T CHEN/Primary Examiner, Art Unit 1716